MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, six months in jail and a fine of $250.
Only a partial statement of facts appears in the record. It consists of what purports to be the testimony of the appellant. On direct examination, he testified that he remembered the night of June 14 (the offense was alleged to have occurred on June 14, 1957) and that Johnny Watson was driving the automobile. On cross-examination, he was asked where Johnny Watson was, to which he replied that he had not seen him since Thanksgiving, and was then asked if he knew that he had the right to subpoena him, and he replied, “If I could find him I would have him come in.”
No brief has been filed by the appellant, and we overrule his objection that these questions misled the jury into believing that it was incumbent upon the appellant to produce evidence of his innocence.
Finding no reversible error, the judgment of the trial court is affirmed.